There is no merit in these appeals, which were taken when the court below refused a new trial and entered judgment on the verdict for defendant. The negligence of the minor plaintiff, fourteen years of age, who ran into the highway and back again and immediately in front of defendant's automobile, was demonstrated to the satisfaction of the jury. The testimony makes it perfectly clear that defendant was in no way responsible for the accident.
The reasons advanced in support of the motion for a new trial are little more than excuses. It is claimed that the charge of the court was inadequate and erroneous and that it misled and confused the jury. We have thoroughly examined each specified objection, and find no error in the instructions which would warrant the granting of a new trial. We are satisfied the jury properly disposed of this case.
Judgment affirmed. *Page 455